Case: 10-11227     Document: 00511515006          Page: 1    Date Filed: 06/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 21, 2011
                                     No. 10-11227
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RALPH HOWARD MADDOX,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 5:10-CR-38-1


Before JONES, Chief Judge, and STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Ralph Howard Maddox
presents arguments that he concedes are foreclosed by United States v. Whaley,
577 F.3d 254 (5th Cir. 2009), in which this court rejected constitutional
challenges to the Sex Offender Registration and Notification Act. See also
United States v. Heth, 596 F.3d 255, 258-60 (5th Cir. 2010).




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 10-11227   Document: 00511515006     Page: 2   Date Filed: 06/21/2011

                                No. 10-11227

      The Government’s motion for summary affirmance is GRANTED, its
alternative motion for an extension of time is DENIED, and the judgment of the
district court is AFFIRMED.




                                      2